tcmemo_2007_305 united_states tax_court universal marketing inc petitioner v commissioner of internal revenue respondent docket no filed date daniel l reeves officer for petitioner wesley f mcnamara for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal corporate_income_tax of dollar_figure for the fiscal_year ending fye date the issues for decision are whether the amounts paid to petitioner’s sole executive and shareholder constituted reasonable_compensation pursuant to sec_162 and whether petitioner is entitled to deduct dollar_figure as an expenditure for supplies pursuant to sec_162 or if required to capitalize the expenses whether petitioner is entitled to depreciate the dollar_figure expenditure over a 7-year recovery_period under sec_168 findings_of_fact at the time the petition was filed petitioner maintained its business office in wilsonville oregon a background petitioner’s predecessor vitamin village inc vvi was incorporated by daniel l reeves mr reeves in the state of oregon in vvi an accrual basis taxpayer with an fye june was in the business of producing distributing and selling skin care products tanning lotions diet aids sports performance products nutritional supplements health food products and apparel at both the retail and wholesale levels vvi also provided indoor tanning salon services and its own printing advertising and marketing services vvi used the business name of vitamin village for the production and sales of nutritional supplements health food skin care products and unless otherwise indicated all section references are to the internal_revenue_code code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar the parties did not file a stipulation of facts tanning lotions club tan for its tanning salon services and universal graphics for its advertising marketing and printing activities b incorporation of petitioner on date vvi incorporated petitioner and elected an fye may on date vvi also transferred dollar_figure in cash along with the printing equipment used by universal graphics an automobile and fixtures with a total fair_market_value of dollar_figure in exchange for all issued shares of petitioner’s stock the shares of stock were transferred to mr reeves in a sec_355 reorganization resulting in vvi and petitioner becoming brother-sister_corporations mr reeves was petitioner’s president secretary treasurer sole shareholder and sole manager c petitioner’s services in date at the beginning of petitioner’s fye date vvi entered into an agreement with petitioner in which petitioner agreed to brand market and advertise skin care and tanning products sold by vvi for dollar_figure million petitioner’s only other customer was its sister corporation club tan centers of oregon inc of which mr reeves was the sole owner and additionally in date vvi incorporated club tan centers of oregon inc ctc transferred the assets used by club tan to ctc in exchange for all issued shares of ctc’s stock and the shares of stock were transferred to mr reeves in a sec_355 reorganization shareholder petitioner provided minimal services for ctc in fye date during fye date petitioner provided the following marketing and advertising services for vvi photographed models and vvi products sponsored pro and semipro athletes sponsored various sporting events negotiated with retail stores and distributors to sell vvi’s products including developing and distributing advertising displays and posters to these stores and promoted vvi’s traveling trade shows d petitioner’s financial condition and employee compensation on its form_1120 u s_corporation income_tax return for fye date petitioner reported gross_receipts of dollar_figure with total income of dollar_figure after petitioner deducted a dollar_figure bonus and a dollar_figure salary as executive compensation to mr reeves dollar_figure as salary and wages to its employees dollar_figure for a supplies business_expense and dollar_figure in various other deductions petitioner’s taxable_income was dollar_figure with a total_tax of dollar_figure and a net_income book_value sporting events included volleyball and waterskiing competitions total income included gross rents of dollar_figure and gross royalties of dollar_figure the total_tax due included an estimated_tax penalty of dollar_figure of dollar_figure one component of the dollar_figure expense for supplies was evidenced by a check for dollar_figure that was made payable to vvi the dollar_figure check was signed by mr reeves and bore the notation asset purchase ug petitioner’s rate of return on equity wa sec_42 percent for fye date petitioner did not pay any dividends in fye date petitioner did not maintain a compensation policy for mr reeves or its employees the bonus mr reeves received was not based upon a formula or previously set forth in writing each bonus was determined and paid at the end of the fiscal_year when petitioner could ascertain its cash available respondent disallowed all but dollar_figure of the dollar_figure deduction petitioner claimed for officer’s compensation paid to mr reeves net_income book_value was reported on petitioner’s form_1120 schedule m-1 net_income book_value was computed by subtracting from taxable_income of dollar_figure dollar_figure of federal_income_tax and dollar_figure comprising federal and state underpayment penalties accrued related_party compensation and a travel and entertainment expense recorded on the books but not deducted on the return respondent disallowed the dollar_figure expense deduction but allowed petitioner to depreciate the dollar_figure over a 39-year recovery_period under the modified accelerated_cost_recovery_system the allowed_depreciation deduction was dollar_figure rate of return on equity is computed by dividing petitioner’s net_income book_value of dollar_figure by its equity value of dollar_figure respondent issued the notice_of_deficiency on date petitioner timely filed its petition on date and filed an amended petition on date opinion i reasonable_compensation petitioner contends the dollar_figure paid to mr reeves constituted reasonable_compensation under sec_162 during its fye date respondent contends petitioner is entitled to deduct only dollar_figure as compensation under sec_162 with the remaining dollar_figure constituting a nondeductible dividend sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer is entitled to a deduction for compensation only if the payments were reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regsdollar_figure although framed as a two-prong test the inquiry under sec_162 generally turns on whether the amounts of the purported compensation payments were reasonable 716_f2d_1241 9th cir revg tcmemo_1980_282 respondent argues only that the amount of compensation was unreasonable because petitioner’s place of business is in the state of oregon absent stipulation otherwise an appeal of this case would go to the court_of_appeals for the ninth circuit see sec_7482 the court_of_appeals uses five factors to determine the reasonableness of compensation with no single factor being determinative elliotts inc v commissioner supra the factors are the employee’s role in the company comparison of the compensation with that of similar companies the character and condition of the company potential conflicts of interest and internal consistency in compensation id pincite8 where shareholder-officers who control the corporation set their own compensation careful scrutiny is necessary to determine whether the alleged compensation is in fact a distribution of profits and a constructive_dividend 73_tc_1142 petitioner bears the burden of proving the payments to mr reeves were reasonabledollar_figure see rule a petitioner does not argue that sec_7491 operates to shift the burden_of_proof to respondent even if petitioner had so argued the burden_of_proof would not shift under sec_7491 because petitioner has not shown it maintained all required records nor has it shown it cooperated with the reasonable requests of respondent for witnesses documents or meetings ii the elliott factors applied to petitioner’s compensation of mr reeves a role in the company this factor focuses on the employee’s importance to the success of the business pertinent considerations include the employee’s position hours worked and duties performed elliotts inc v commissioner supra pincite mr reeves served as petitioner’s president secretary and treasurer and handled all petitioner’s managerial duties however the record does not establish the specific amount of time mr reeves spent operating petitioner after it was incorporated instead the record indicates that mr reeves spent a considerable amount of his time operating petitioner’s sister corporation vvi b external comparison this factor compares the employee’s compensation with that paid_by similar companies for similar services elliotts inc v commissioner supra pincite see sec_1_162-7 income_tax regs petitioner failed to provide any data comparing the compensation paid to mr reeves with that paid_by similar companies providing similar services only respondent offered expert testimony however respondent’s expert scott d hakala provided a reasonable_compensation analysis focusing only on companies dealing with the development and sales of nutritional products and not on companies that provided branding marketing and advertising servicesdollar_figure c character and condition of the company this factor requires the court to focus on petitioner’s size as measured by its sales net_income or capital value the complexities of the business and general economic conditions elliotts inc v commissioner supra pincite petitioner was incorporated in fye date with only dollar_figure in cash and used equipment including an automobile with a total fair_market_value of dollar_figure although petitioner generated total gross_receipts of dollar_figure petitioner’s net_income was only dollar_figure in its initial year of operation all but dollar_figure of its gross_receipts were generated from one customer its sister corporation vvi petitioner had a small staff and paid wages of dollar_figure to its employees therefore petitioner was a relatively small company whose operations were not particularly extensive or complex d conflict of interest this factor examines whether a relationship exists between the company and the employee which may permit the company to disguise nondeductible corporate_distributions as sec_12 see vitamin vill inc v commissioner tcmemo_2007_ for an analysis of mr hakala’s report a compensation payments close scrutiny may be used when the paying corporation is controlled by the compensated employee as in the instant case elliotts inc v commissioner f 2d pincite7 however the mere fact that the individual whose compensation is under scrutiny is the sole shareholder of the company even when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id the court_of_appeals for the ninth circuit determined that the reasonableness of compensation should be evaluated from the perspective of a hypothetical independent investor the prime indicator is the return on the investor’s equity id pincite if the company’s earnings on equity after payment of the questioned compensation remain at a level that would satisfy a hypothetical independent investor there is a strong indication that the employee is providing compensable services and that profits are not being siphoned out of the company disguised as salary id the court_of_appeals in elliotts calculated the return on equity using the yearend shareholders equity id this court follows that approach see 54_tc_742 affd 445_f2d_985 10th cir lumber city corp v commissioner tcmemo_1996_171 petitioner had a 42-percent return on equity after dividing the net_income book_value by the yearend shareholders equity in elliotts the court_of_appeals found that a 20-percent average rate of return on equity would satisfy a hypothetical independent investor elliotts inc v commissioner supra pincite however because petitioner was thinly capitalized with dollar_figure in cash and used equipment with a total fair_market_value of dollar_figure this factor is given little weight e internal consistency in compensation this factor focuses on whether the compensation in question was paid pursuant to a structured formal and consistently applied program id bonuses not paid pursuant to such a program are suspect id bonuses paid to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs petitioner did not maintain a compensation policy for its officers and employees and mr reeves’s bonus of dollar_figure was not awarded under a structured formal or consistently applied program rather the bonus was determined and paid at the end of the fiscal_year when petitioner could ascertain its cash available f conclusion petitioner has failed to meet its burden of proving that the dollar_figure payment to mr reeves constituted reasonable_compensation therefore the court finds that the payment of dollar_figure in petitioner’s fye date as allowed by respondent is deductible under sec_162dollar_figure iii petitioner’s dollar_figure expense deduction under sec_162 a taxpayer may deduct ordinary and necessary business_expenses incurred or paid during the taxable_year generally a taxpayer carrying materials_and_supplies on hand is allowed to deduct expenditures_for them only in the amount that they are actually consumed and used in operation during the taxable yeardollar_figure sec_1_162-3 income_tax regs however the cost of acquiring property having a useful_life beyond a taxable_year is a nondeductible capital_expenditure except as otherwise provided in chapter of the codedollar_figure prudential overall supply v commissioner tcmemo_2002_103 conversely the court finds dollar_figure of the dollar_figure claimed as a deduction for fye date to be nondeductible sec_1_162-3 income_tax regs also allows costs of incidental materials_and_supplies to be deducted when purchased if inventories and records of consumption are not kept and taxable_income is clearly reflected for instance sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business sec_1_263_a_-1 and sec_1_263_a_-2 income_tax regs the taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the taxpayer has the burden to prove the commissioner’s determination was in errordollar_figure rule a at trial petitioner produced a check payable to vvi for dollar_figure dated october or bearing the notation asset purchase ug dollar_figure mr reeves testified that the dollar_figure expenditure was initially recorded in petitioner’s books as an equipment purchase and was most likely paid to purchase darkroom equipment plates small hand tools paper and ink on brief petitioner indicated that the expenditure was most likely for miscellaneous equipment that would have gone hand-in-hand with the printing equipment although small hand tools paper and ink could fit the description of incidental materials_and_supplies the costs of which may be deducted currently under sec_162 petitioner petitioner does not argue that sec_7491 operates to shift the burden_of_proof to respondent even if petitioner had so argued the burden_of_proof would not shift under sec_7491 because petitioner has not shown it maintained all required records nor has it shown it cooperated with the reasonable requests of respondent for witnesses documents or meetings ug was the acronym for universal graphics universal graphics was the business name for vvi’s printing advertising and marketing services before petitioner’s sec_355 reorganization failed to produce evidence allocating any portion of the dollar_figure to such incidental items so as to allow them to be deducted see sec_1_162-3 income_tax regsdollar_figure therefore the court finds petitioner is not entitled to deduct any of the dollar_figure as an ordinary and necessary business_expense under sec_162 in the alternative petitioner contends the dollar_figure was used to purchase property which is depreciable over a 7-year recovery_period under the modified accelerated_cost_recovery_system macrs respondent does not dispute that the property is depreciable under sec_167 but contends that the dollar_figure was used to purchase property with a 39-year recovery_period under the macrsdollar_figure sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear tear and obsolescence of property used in a trade_or_business macrs provides that the depreciation deduction provided by sec_167 for any tangible_property must be determined by using the applicable_depreciation_method the applicable_recovery_period taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year sec_1_162-3 income_tax regs in contrast the cost of acquiring equipment and similar_property having a useful_life substantially beyond a taxable_year is a capital_expenditure sec_1_263_a_-2 income_tax regs respondent did not delineate what type of property petitioner may have purchased with the dollar_figure and the applicable convention sec_168 109_tc_21 only the applicable_recovery_period is at issue property with 39-year recovery_period is nonresidential real propertydollar_figure sec_168 nonresidential_real_property is defined as sec_1250 property which is not-- i residential_rental_property or ii property with a class_life of less than years sec_168 sec_1250 property is any real_property other than sec_1245 property as defined in sec_1245 which is or has been subject_to the depreciation allowance under sec_167 sec_1250 real_property as used in sec_1250 includes land improvements thereto including a building or its structural_components and other real_property except that which is defined in sec_1245 b - f sec_1_1250-1 income_tax regs respondent concedes petitioner used the dollar_figure to purchase an asset and petitioner’s records included documentation at least at one time indicating that the check was in fact paid to purchase equipment mr reeves credibly testified that the macrs generally classifies eligible personal_property and certain real_property as 3-year_property 5-year_property 7-year_property 10-year_property 15-year_property or 20-year_property and assigns that property to a corresponding recovery_period on the basis of the property’s class_life sec_168 e macrs generally classifies real_property as residential_rental_property or nonresidential_real_property assigning recovery periods of years and years respectively sec_168 e dollar_figure expenditure was initially recorded in petitioner’s books as an equipment purchase and was likely used to purchase equipment associated with printing the record indicates that the property purchased with the dollar_figure did not consist of nonresidential_real_property ie sec_1250 property which is not residential_rental_property or property with a class_life of less than years therefore this court finds petitioner is not required to depreciate the dollar_figure over a 39-year recovery_period pursuant to sec_168 petitioner did not produce evidence indicating the equipment had a class_life of less than years which would allow petitioner to recover the dollar_figure over a 5-year perioddollar_figure see sec_168 revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 1988_1_cb_785 moreover none of the property petitioner asserted it had purchased with the dollar_figure had a class_life of years or more with an applicable_recovery_period greater than years see sec_168 e d revproc_87_56 supra however petitioner did produce evidence indicating the dollar_figure was used to purchase printing equipment which has a class_life of years see revproc_87_56 c b pincite property with a class_life of greater than but less than years is treated as 5-year_property which has a 5-year recovery_period sec_168 e b asset cla sec_27 therefore the court finds that the equipment petitioner purchased with the dollar_figure was 7-year_property with a 7-year recovery_period see sec_168 e thomson v commissioner tcmemo_1999_371 the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing under rule decision will be entered
